UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7829



JORGE PALACIO,

                                              Plaintiff - Appellant,

          versus


PATRICIA R. STANSBERRY;     MANAGER   BERNARDO,
Inmate Systems,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (CA-04-491-5)


Submitted: June 22, 2006                          Decided: June 26, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorge Palacio, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jorge Palacio, a federal prisoner, appeals the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).   We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.    See   Palacio   v.     Stansberry,   No.   CA-04-491-5

(E.D.N.C. Nov. 2, 2005).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -